Citation Nr: 0306990	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Evaluation of lumbosacral strain, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to May 
1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for abnormal 
liver enzymes and granted service connection for lumbosacral 
strain, evaluated at 10 percent disabling.


FINDINGS OF FACT

1.  Competent evidence of a liver disease or injury is not of 
record.

2.  Lumbosacral strain is manifested by no more than 
characteristic pain on motion.


CONCLUSIONS OF LAW

1.  A liver disability due to disease or injury was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2002).

2.  Lumbosacral strain is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 
5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.
 
First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the January 1998 rating decision, the September 1998 
statement of the case, and the July 1999 supplemental 
statement of the case, the RO informed the veteran that in 
order to receive service connection, the veteran must provide 
evidence of an actually disabling condition, stating that the 
veteran had not brought forth evidence of a current 
disability.  In those determinations, the RO also stated that 
the veteran's service connected back disorder was manifested 
by characteristic painful or limited motion, which warranted 
a 10 percent evaluation.  The RO stated that the veteran did 
not meet the criteria for the next higher evaluation and laid 
out the criteria for the 20 percent evaluation.  In the 
September 1998 statement of the case and the June 2000 
supplemental statement of the case, the RO provided the 
veteran with the text of the regulation giving the criteria 
for service connection, 38 C.F.R. § 3.303.  In the September 
1998 statement of the case and the June 2000 supplemental 
statement of the case, the RO provided the veteran with the 
criteria under Diagnostic Code 5295 for lumbosacral strain.

Second, VA has a duty to inform the appellant of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  An October 1999 letter from the RO indicated that it 
was the veteran's responsibility to ensure that the RO 
received private treatment records.  In the April 2001 VCAA 
letter the RO indicated that it was the VA's responsibility 
to obtain medical records from a VA health care facility and 
records from other federal facilities.  The RO also stated 
that it would assist the veteran in obtaining private 
treatment records, but that it was ultimately the veteran's 
responsibility to provide private treatment records.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
A November 1997 letter from the RO informed the veteran that 
it had been unable to obtain the veteran's service medical 
records and that it was making a second request.  The RO also 
informed the veteran that he should send the RO any service 
medical records in his possession, and the RO gave the 
veteran a list of alternative documents that the veteran 
could submit to the RO in lieu of the service medical 
records.  The RO eventually obtained the veteran's service 
medical records.  The veteran indicated the existence of 
emergency room treatment records and physical therapy session 
records.  These records were also requested and received by 
the RO.  The veteran also indicated in a November 1999 letter 
that he would send the RO medical evidence regarding an 
appointment with a civilian physician regarding the veteran's 
liver problems.  In a January 2000 letter, the RO indicated 
that it would help the veteran obtain this evidence if the 
veteran would provide the name and address of the doctor and 
or hospital providing treatment, and the dates of treatment 
and the condition treated.  The veteran sent the actual 
records to the RO in December 2000.  The veteran has not 
indicated the existence of any additional records that would 
support his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO.


II.  Factual Background

The service medical records were positive for complaints of 
lower back pain.

The veteran indicated on a February 1993 report of medical 
history that he had not had recurrent back pain.  However, a 
physician's note on the report indicated that the veteran had 
had recurrent back pain which had been treated by a 
chiropractor but that the veteran had never seen a physician 
for the back pain.  The physician also noted that the veteran 
had been wearing a device for treatment of back pain since 
November 1992.  The veteran indicated on the report that he 
pulled a muscle in his back at work in November 1992 for 
which he had received Workers' Compensation.

A February 1993 enlistment examination indicated that a back 
examination and x-rays of the spine were within normal 
limits.

A May 1995 note in the veteran's service medical records 
indicated that the veteran had been seen for a follow-up for 
back pain, and that it was still painful.  The note indicated 
that the veteran's pain was mostly on the left side, around 
the L4-5 region, with some radiation into the left buttocks, 
but with no real pain in the legs or electric shocks going 
down the legs, and no numbness or weakness in the legs.  The 
examiner noted that there was tenderness over the left 
sacroiliac joint, left straight-leg raising was 30 degrees, 
and there was full range of motion of the legs.  The examiner 
entered an assessment of sacroiliitis with spasm.

A note also from May 1995 indicated that the veteran was seen 
for a follow-up examination for his lower back pain.  The 
note indicated that the veteran had been seen several times 
for lower back pain, mainly on the left side, and that the 
veteran was having spasms and chronic, somewhat dull, pain 
radiating down the left leg, but no shooting pains down the 
leg.  The examiner noted that the back was tender over the 
left sacroiliac joint and in the L4-5 region, with no 
costovertebral angle tenderness.  The examiner entered an 
assessment of sciatica or sacroiliitis.

A May 1995 consultation referral form indicated that the 
veteran had chronic back pain with spasms in the L4-5 region.  
Another May 1995 consultation referral form indicated that 
the veteran had complained of low back pain that was more 
severe than it had been in the past.  The examiner noted that 
there was some tenderness to palpation and muscle spasm, and 
that range of motion was significantly limited to forward 
flexion, extension, or lateral flexion.  The examiner noted 
that the veteran had pain when he attempted to bear weight or 
straighten his left leg while walking, and that straight leg 
raising was positive on the left at 30 degrees with some pain 
and was also positive on the right, and that hip flexion, 
rotation was negative.  X-rays revealed satisfactory 
alignment with no significant disc space narrowing.  The 
examiner entered an impression of low back pain with 
radiculopathy left leg, and stated that the veteran had 
significant low back pain with radiculopathy probably 
secondary to discopathy.

A May 1995 radiologic report indicated that the vertebral 
bodies and intervertebral disc spaces were well maintained, 
the pedicles were intact, there was no spondylolysis or 
spondylolisthesis, and the sacroiliac joints were normal.  
The examiner entered an impression of negative exam.

A May 1995 private treatment report indicated that the 
veteran reported an onset of lower back pain occurring 
earlier in the month while he was working on his motorcycle.  
The report indicated that the veteran stated that he 
developed intense lower extremity pain approximately 4 days 
after working on the motorcycle, and that he had a history of 
lower back discomfort.  The examiner reported that the 
veteran was ambulating with a 4-post walker due to non-weight 
bearing status on the left lower extremity due to increased 
low back and lower extremity pain.  The examiner reported 
that active lumbar range of motion revealed flexion of 11 
degrees, and extension of 4 degrees.  The examiner noted that 
the veteran reported increased lower back pain and left 
gluteal pain with lumbar forward flexion, and that the 
veteran reported more centralized lower back discomfort with 
extension.  The examiner reported that sitting straight-leg 
raises were positive on the left lower extremity at 30 
degrees, once again for gluteal pain, and on the right lower 
extremity, that there was hip flexion to 75 degrees with 
reports of hamstring tightness, and that there was a positive 
left-sided paraspinal spasm.  The examiner entered an 
assessment of lumbar impingement.

A July 1995 note in the service medical records indicated 
that the veteran was suffering from chronic back pain.

A July 1995 consultation report in the service medical 
records noted that the veteran had abnormal liver function 
tests.  The report also noted that the veteran tested 
negative for Hepatitis A, B and C.  A July 1995 lab report 
showed high values for alkaline phosphatase, SGOT (AST), LDH, 
and SGPT (ALT).  A July 1995 note in the veteran's service 
medical records indicated that the veteran's liver 
abnormality might be due to multiple pain medications.  

A December 1995 report indicated that the veteran had lower 
back pain, and a second December 1995 report indicated that 
the veteran had paravertebral back strain.  A note from 
December 1995 in a chronological record of medical care 
indicated that the veteran's liver function tests were 
moderately abnormal, and that he had been seen by a 
gastroenterologist.  The note also indicated that the veteran 
would return to the gastroenterologist in February to see if 
there was a significant cause for the abnormal liver function 
tests.

An August 1996 progress note in the veteran's service medical 
records indicated that the veteran had elevated liver enzymes 
and that the liver was palpated to 6 cm.

In an April 1997 statement, a friend of the veteran indicated 
that he had witnessed the back injury of the veteran in May 
1995, and that the veteran had missed numerous days of work 
due to his back problems, therapy, and frequent trips to the 
medical center.

In an October 1997 VA examination report, the examiner noted 
that the veteran had a normal gait, posture, coordination, 
and equilibrium.  Regarding range of motion, the examiner 
reported that forward flexion was 90 degrees, backward 
extension was 30 degrees, and flexion to the right and to the 
left was 35 degrees.  The examiner noted that an x-ray of the 
lumbar spine was negative, and entered a diagnosis of low-
back strain.  Further, the examiner noted that there was no 
history of hepatitis or jaundice, that the liver was not 
palpable, and that the liver profile showed an ALT of 184, 
AST of 86, alkaline phosphatase of 131, and LDH of 635.  The 
examiner entered a diagnosis of abnormal liver enzymes, 
etiology obscure.

An April 1999 private treatment report indicated that the 
veteran presented to the office with a several day history of 
chronic pain medial to the right scapula with no antecedent 
injury.  The examiner stated that the veteran indicated that 
he awoke with severe sharp stabbing pain medial to the right 
scapula, non radiating.  The examiner noted that the veteran 
had multiple trigger points present medial to the right 
scapula at approximately T8 and T9, and that adduction of the 
arm reproduced the pain.  The examiner entered an assessment 
of painter's shoulder.

In an April 1999 physical therapy private treatment report, 
the examiner stated that the veteran indicated that he had 
had pain in his mid back for approximately 7 years, and that 
his pain was at best a zero and a worst an 8 on a zero-to-10 
pain scale.  The examiner reported that the veteran's range 
of motion and strength were within normal limits in all 
extremities.  The examiner's assessment was that the veteran 
had tolerated the treatment well with decreased pain post 
treatment, and entered a diagnosis of painter's shoulder.

In a June 1999 VA examination report, the examiner noted that 
the veteran stated that when his back injury first occurred, 
he was unable to move because of severe back pain and had to 
use a walker.  The examiner also noted that the veteran 
stated that he gradually tried to use a cane, and that after 
a week he went back to his job and still had lower back pain.  
The examiner indicated that the veteran stated that he had 
never had a complete recovery from the back pain, and that it 
had been getting worse and the frequency had been increasing 
at the time of the VA examination.  The examiner also noted 
that the veteran stated that he had been going to the 
emergency room intermittently for severe back pain, and had 
been going to physical therapy, but had to stop attending 
physical therapy sessions for financial reasons.  The 
examiner reported that the veteran stated that he was not on 
any pain medication currently, but he would take it when he 
needed it, and that the back pain was unpredictable.  The 
examiner noted that the veteran stated that he would wake up 
with severe back pain and was unable to lie down straight for 
8 hours, but had to reposition his body to avoid the back 
pain.  The examiner indicated that the veteran stated that 
the back pain occurred 3 times a week, and when in pain, the 
veteran would use an ice pack, heating pad, and electrical 
stimulation which was provided by the physical therapist.

Also in the June 1999 VA examination report, the examiner 
indicated that the veteran stated that prolonged sitting, 
prolonged standing, and bending forward increased the pain 
intensity, and that he could not carry his baby, but that 
walking had no effect on the back pain.  The examiner also 
indicated that the veteran stated that he could not perform 
his job to the best of his ability because of the back pain; 
for example, he could not lift paper boxes which was 
necessary to his job as a computer operator, and he had to 
sit for long periods of time, which increased the pain.  
Further, the examiner stated that the veteran indicated that 
he could not sit in one position, but had to stand up and 
stretch, which hindered his professional activity.  The 
examiner indicated that the veteran stated that he had no 
tingling or numbness sensations, had never had any spinal 
symptoms, and had never used crutches, canes, or a walker 
except during the initial period of his injury.  The examiner 
also noted that the veteran stated that he could not sleep 
for 8 hours straight because of the back pain, but would 
often wake up with pain and stiffness in his back.

The examiner noted that the veteran was able to walk into the 
examination room normally, and that there was no kyphosis or 
scoliosis of the spine.  The examiner noted on examination of 
the spine that range of motion of the lumbar area was normal.  
The examiner indicated that forward flexion was 90 degrees, 
backward extension was 20 degrees, side-to-side was 50 
degrees, and rotation was 20 degrees.  The examiner noted 
that leg raising tests were negative, and that an x-ray of 
the lumbosacral spine showed no significant findings.  The 
examiner entered a diagnosis of "unremarkable physical 
examination."

An August 1999 physical therapy private treatment report 
indicated that the veteran stated that he had been in a car 
crash a few days prior and that his pain intensity on a zero-
to-10 scale was a 6 at best and a 7 at worst, and that the 
pain was constant and woke him up at night.  The examiner 
reported that the veteran's range of motion and strength were 
within normal limits in all extremities.  The examiner stated 
that the veteran had decreased pain post treatment and 
entered a diagnosis of thoracic back strain secondary to 
motor vehicle accident.

An undated follow-up treatment report after the motor vehicle 
accident indicated that the veteran stated that his pain had 
improved but that he continued to have some aching low back 
pain and a significant sleep disturbance related to 
variations in his job schedule and children.  The examiner 
stated that the veteran's liver function tests showed a 
minimally elevated SGOT and SGPT, and that the thoracic spine 
series was essentially within normal limits.  The examiner 
entered an assessment of thoracic back pain secondary to lack 
of sleep and chronic fatigue, and abnormal liver function 
tests.

An undated second follow-up treatment report indicated that 
the veteran was negative for Hepatitis A, B, and C, and that 
the thoracic spine series was read as normal.  The examiner 
entered a diagnosis of abnormal liver function tests and 
musculofascial lumbar thoracic strain resolving.

A September 1999 physical therapy private treatment report 
indicated that the veteran's pain intensity on a zero-to-10 
pain scale was a 4 at best and a 9 at worst, and that the 
pain was constant and woke the veteran up at night.  The 
examiner stated that the veteran's range of motion and 
strength were within normal limits in all extremities, and 
that a straight leg raise test was negative.  The examiner 
reported an assessment of increased back pain after soft 
tissue mobilization, with severe muscle spasms that were 
greater in the left low back than the right, and entered a 
diagnosis of back strain.

An October 1999 private treatment report indicated that the 
veteran stated that his back pain continued to improve and 
that he occasionally had intermittent inter-thoracic upper 
back pain.  The examiner indicated that the veteran had full 
range of motion of his back and entered an assessment of 
resolving musculofascial strain with spasm.

A June 2000 "initial evaluation" private treatment report 
indicated that the veteran had a forward flexion limited to 
80 percent secondary to pain.  The examiner indicated that 
extension, side bending right, side bending left, rotation 
right, and rotation left were all within normal limits.  The 
examiner stated that all motions produced moderate pain, more 
so on the right than the left located in the lower back.  The 
examiner noted that pain was decreased equally between the 
right and left side of the lower back with forward pressure 
during right rotation and left rotation.  The examiner 
indicated that a manual muscle test revealed that the veteran 
was 5/5 in all muscle groups in the lower extremities.  The 
examiner also noted that the veteran had bilateral hamstring 
tightness limited to 70 degrees during straight leg raises on 
both the right and the left legs, and that hip flexors were 
within normal limits.  The examiner stated that palpitation 
revealed tender points along the levator post scapula with 
minimal pain, and minimal pain noted upon palpation of the 
upper trapezius.  The examiner entered a diagnosis of 
thoracic muscle spasm.

A June 2000 private examination report indicated that the 
veteran stated that he had had back pain for over a week and 
that he had been doing a lot more lifting at work than was 
usual.  The examiner indicated that the veteran stated that 
he had no previous history of significant back injury.  The 
examiner noted that the veteran had full range of motion in 
all plains, with a palpable spasm along the left parathoracic 
spinous musculature, and entered a diagnosis of thoracic 
muscle spasms.

A July 2000 private examination report stated that the 
veteran indicated that he continued to have upper 
lumbar/lower thoracic pain.  The examiner indicated that 
there was palpable tenderness along the upper lumbar 
paraspinous musculature, with the right greater than the 
left, and that range of motion was full.  The examiner 
entered an assessment of chronic lumbar pain, "suspect it 
may be secondary to the patient's habitus."

An August 2000 private treatment report indicated that an 
examination of the veteran's liver demonstrated a moderate 
diffuse increased echogenicity, which the examiner indicated 
was most commonly due to fatty infiltration but could also be 
seen with early fibrosis or cirrhosis.  The examiner entered 
an impression of moderate diffuse increased echogenicity of 
the liver, most consistent with fatty infiltration.

A September 2000 private treatment follow-up report indicated 
that the veteran's liver work up was negative except for 
steatosis seen on the sonogram.

An October 2000 private treatment report indicated that a 
needle biopsy of the veteran's liver showed that the hepatic 
parenchyma contained areas of mild steatosis involving 
approximately 25 percent of the biopsy specimen.  The 
examiner entered a final diagnosis of mild steatosis 
involving approximately 25 percent of the parenchyma.

An October 2000 private treatment follow-up report after the 
liver biopsy indicated that the veteran had non-alcoholic 
fatty liver, and had a normal lipid profile, hemoglobin A1C, 
T3, T4, and TSH.  

A private treatment report from 2000 (the specific month is 
unclear) indicated that the veteran was seen for workers' 
compensation with complaints of upper back pain.  The 
examiner indicated that the veteran stated that his job 
entailed working on a computer mainframe and that he hurt his 
back at work in June while he was moving boxes full of back-
up tapes.  The examiner also indicated that the veteran 
stated that he had back pain and muscle spasms while moving 
the boxes, that these complaints would come and go, and that 
he has had chronic stiffness in his upper and lower back.  
The examiner reported that the veteran stated that the pain 
did not keep him from sleeping, and that he had no difficulty 
with ambulatory abilities.  The examiner noted that the 
veteran's straight leg raising test was negative, and that 
the lower extremities were 5/5.  The examiner indicated that 
the veteran had full range of motion of the cervical spine, 
that lumbar films were normal, and that sensory examination 
of L1-L5 and S1 was normal.  The examiner entered an 
impression of a history of lumbar strain, nonradicular, and 
recommended conservative management consisting of an exercise 
program.  The examiner stated that he thought that the 
veteran's activities could be tolerated at work and that the 
veteran did not need to be put on any specific limitations at 
work.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

Under Diagnostic Code 5295, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
disability rating.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position warrants a 20 percent 
disability rating.

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent disability rating, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating, and severe limitation of motion 
of the lumbar spine warrants a 40 percent disability rating.  

Disability evaluations are based on functional impairment.  
Functional impairment may be due to limitation of motion due 
to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 
38 C.F.R. §§ 4.40, 4.45).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

a.  Liver

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a liver disability.

In order to receive service connection, there must be 
competent evidence of a current disability.  Without evidence 
of a current disability, the veteran's claim for service 
connection must fail.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

Although the veteran was diagnosed with abnormal liver 
enzymes in the October 1997 VA examination report, this 
abnormality does not translate into a disability, i.e., a 
disease or injury which causes a disabling physical or mental 
limitation resulting in an impairment of earning capacity.  
See 38 C.F.R. § 4.1 (2002); Allen v. Brown, 7 Vet. App. 439, 
447-48 (1995).  The 1997 VA examination report specifically 
stated that the etiology of the abnormal liver enzymes was 
obscure.  Thus there was no diagnosis of any underlying liver 
disease or injury.  The diagnosis in the private treatment 
reports was merely a non-alcoholic fatty liver.  Without a 
diagnosis of a current disease or injury, the veteran's claim 
for service connection must fail.

In this case, the evidence identifies abnormal liver enzymes 
and steatosis.  However, there is no competent evidence of 
impairment (disability) and no competent evidence of a 
disease or injury.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for liver disability, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


b.  Lumbosacral Strain

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for lumbosacral strain.

For an evaluation of 20 percent for lumbosacral strain, the 
evidence must show muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  In 
this case, the evidence does not show muscle spasm on extreme 
forward bending.  The June 1999 VA examination indicated a 
forward flexion of 90 degrees, with no report of muscle 
spasm.  The September 1999 treatment reported severe muscle 
spasms in the low back after soft tissue mobilization, but 
did not indicate whether there was muscle spasm on extreme 
forward bending.  The June 2000 private treatment report 
indicated that forward flexion was limited to 80 percent, 
secondary to pain, but there was no mention of spasms.  The 
evidence clearly shows pain on motion, which warrants a 10 
percent disability rating, but does not show muscle spasm on 
extreme forward bending, which would warrant the higher 
rating.

Nor does the evidence indicate any loss of lateral spine 
motion.  The October 1997 VA examination report indicated 
that flexion to the right and to the left was 35 degrees, and 
by the June 1999 VA examination report, flexion from side to 
side was improved to 50 degrees.  The June 2000 private 
treatment report indicated that both left and right side 
bending was within normal limits.  The July 2000 private 
examination report stated that range of motion was full.  
These reports do not support a finding of a loss of lateral 
spine motion, and consequently do not support a disability 
rating of 20 percent.

The Board is aware that the veteran has reported constant 
pain due to his lumbosacral strain.  Even when taking the 
veteran's pain into account, the veteran does not warrant a 
higher disability rating because the competent medical 
evidence does not show any lumbosacral functional loss due to 
pain.  See 38 C.F.R. §§ 4.40, 4.45(f).  As noted above, the 
evidence shows that the veteran had full range of motion in 
the June 1999 VA examination report and the April 1999, 
August 1999, September 1999, October 1999, June 2000, and 
July 2000 private treatment reports.  Further, the October 
1997 VA examination report indicated that the veteran had 
normal coordination and equilibrium.  In the June 1997 VA 
examination report, the veteran stated that walking had no 
effect on his back pain, and the examiner in that report 
stated that the veteran was able to walk into the examination 
room normally.  In the September 1999 private treatment 
report, the examiner stated that the veteran's strength was 
within normal limits.  The veteran stated in the undated 
private treatment report from 2000 that he had no difficulty 
with ambulatory abilities, and the examiner in that report 
indicated that the veteran did not need to be put on any 
specific limitations at work.  This evidence shows that the 
veteran had no inability to perform the normal working 
movements of the body, see 38 C.F.R. § 4.40, and thus a 
higher disability rating based on functional loss due to pain 
is not warranted.

The Board notes that the veteran is competent to report his 
symptoms.  However, to the extent that the veteran has 
asserted that he warrants more than a 10 percent disability 
evaluation, the medical findings do not support his 
assertion.  The Board attaches more probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements, even if sworn.  For the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
lumbosacral strain, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

The veteran would not obtain a higher rating under Diagnostic 
Code 5292, which addresses limitation of motion of the lumbar 
spine.  The evidence must show moderate limitation of motion 
of the lumbar spine to warrant a 20 percent disability rating 
under Diagnostic Code 5292, and the medical evidence in this 
case shows that the veteran had normal range of motion in the 
June 1999 VA examination report and the April 1999, August 
1999, September 1999, October 1999, June 2000, and July 2000 
private treatment reports.  

The Board notes that during different stages of this appeal 
there were differences reported in the veteran's range of 
motion.  In the October 1997 VA examination report, flexion 
of the spine to the right and to the left was 35 degrees.  By 
the time of the June 1999 VA examination report, it had 
improved to 50 degrees.  This does not warrant entitlement to 
staged ratings, however.  In Fenderson v. West, the Court of 
Appeals for Veterans Claims discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation had been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  However, it must be kept in mind 
that the percentage ratings set out in the ratings table 
represent as far as can be practicably determined the average 
impairment in earning capacity resulting from service-
connected diseases and injuries.  See 38 C.F.R. § 4.1 (2002).  
The degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Id.  The Board finds that 
the treatment report showing a 35-degree flexion from side to 
side was an exacerbation because it was only noted in one 
report.  Thus the veteran does not warrant a higher rating 
for the time of the October 1997 report because the rating 
table has already taken any periods of exacerbation into 
account.

It is noted that the veteran has provided evidence of a 
diagnosis of thoracic back pain and thoracic strain.  The 
veteran has not been service-connected for thoracic back pain 
or thoracic strain, however, and evidence of a diagnosis and 
treatment for such cannot be considered in an evaluation for 
an increased rating for the service-connected lumbosacral 
strain.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO found that the evidence did not show that 
this case presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.




ORDER

Entitlement to service connection for a liver disability is 
denied.

Evaluation in excess of 10 percent for lumbosacral strain is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

